


Exhibit 10.1


QSI FY 2016 Director Compensation Program


 
Tier 0
Employee Director
Tier 1
Non-Employee Director
Tier 2
Nominating & Governance and Compensation Committee Chairpersons
Tier 3
Audit Committee Chairperson
Tier 4
Vice Chairman
Tier 5
Board Chairperson and Chairman Emeritus
Annual Cash Compensation
$0
$90,000
$20,000
$30,000
$35,000
$40,000
Value of Restricted Stock
$0
$90,000
$20,000
$30,000
$40,000
$40,000



FY 2016 Director Compensation Program Terms:
1.
Meeting attendance is expected to be at or near a 100% level.

2.
Pay Tiers: Tier 0 is for directors who are full-time employees of the Company.
Tier 1 is the base compensation for non-employee directors. Tier 2 is additional
compensation for the Nominating and Governance Committee and Compensation
Committee Chairpersons. Tier 3 is additional compensation for the Audit
Committee Chairperson. Tier 4 is additional compensation for the Vice Chairman.
Tier 5 is additional compensation for the Board Chairperson and Chairman
Emeritus.

3.
Each director is to be awarded restricted shares of the Company’s common stock
(“Restricted Stock”) upon the date of the effectiveness of the Company’s then
current Equity Incentive Plan effective as of the date of his/her election or
re-election to the Board equivalent to the value amounts set forth in the table
above. The shares of Restricted Stock will be valued at the price of the
Company’s common stock at the close of trading on the date of the director’s
election or re-election to the Board. The Restricted Stock will be issued
according to the standard form of the Company’s approved Amended and Restated
Stock Agreement and pursuant to the Company’s Equity Incentive Plan and will
carry a restriction requiring that the Restricted Stock vest in two equal
installments over two consecutive years with the vesting dates being the next
two meeting dates of the Company’s annual meeting of shareholders following the
director’s election or re-election to the Board. In the event of an annual
meeting of shareholders immediately following which a director that previously
received Restricted Stock under the 2016 Director Compensation Program is no
longer a member of the Board, then any unvested shares of Restricted Stock held
by such director shall immediately vest and become transferable on the date of
such annual meeting of shareholders. The Restricted Stock shall be granted on a
pro-rata basis for directors appointed to serve less than a full year.

4.
All directors must own a minimum of 2,000 shares of the Company's common stock
purchased on the open market, which must be retained as long as they are a
director. New directors have nine months in which to fulfill their minimum
common stock holding requirements after their election or appointment to the
Board.

5.
Cash compensation shall be paid quarterly.





